                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CHARLES G. MOORE AND KATHLEEN F.                      CASE NO. C19-1539-JCC
      MOORE,
10
                                                            MINUTE ORDER
11                            Plaintiffs,
                 v.
12
      UNITED STATES OF AMERICA,
13
                              Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties stipulated motion for leave to file an

19   over-length motion to dismiss and opposition thereto. Finding good cause, the Court hereby

20   GRANTS the motion. The United States shall have ten (10) additional pages for its motion to

21   dismiss, for a total of thirty-four (34) pages. Pursuant to Local Rule 7(f), Plaintiffs shall have an

22   equal number of pages for their opposition, and the United States shall have half the number of

23   pages for its reply. Plaintiffs’ opposition to the motion to dismiss shall be filed no later than

24   March 27, 2020. The United States’ reply brief shall be filed no later than April 27, 2020. The

25   motion to dismiss will be noted for consideration on April 27, 2020.

26          //


     MINUTE ORDER
     C19-1539-JCC
     PAGE - 1
 1        DATED this 20th day of February 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1539-JCC
     PAGE - 2
